DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 28 January 2021.  In view of this communication and the amendment concurrently filed, claims 1-6 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 28 January 2021, have been fully considered but are not persuasive.
The Applicant’s first argument (page 4, lines 11-14 of the Remarks) states that claim 6 has been rewritten in proper dependent form.  Thus, the previous ground of rejection under 35 U.S.C. 112(d) has been withdrawn.
The Applicant’s second argument (page 4, line 15 to page 5, line 6 of the Remarks) alleges that Ida cannot anticipate the claimed invention because “when omitting the oil separation plate 43, the spacers 42 would be omitted as well”.  The argument cites a passage from the reference stating that the upper balance weight, when the plate is omitted, “can be directly attached to the upper surface of the end plate” as evidence that omitting the spacers must occur.  However, the passage explicitly discloses that there “can” be direct contact, not that there must be.  Thus, this passage discloses that removal of the spacers is optional, not mandatory, and the explicit disclosure of the same device with just the oil separation plate omitted is not affected by this additional disclosure.  Therefore, this argument is unpersuasive and the previous grounds of rejection are maintained.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Ida et al. (JP 09-200986), hereinafter referred to as “Ida”.
Regarding claim 1, Ida discloses a motor [21] (fig. 1-6; ¶ 0020) comprising: 
an annular core [28] formed by stacking a plurality of electromagnetic steel sheets (fig. 1-3; ¶ 0022); 
end plates [29a/29b] provided at both ends of the core [28] in an axial direction thereof (fig. 2-3; ¶ 0022-0024); 
a balance weight [45a] provided on an opposite side of a side of one of the end plates [29a], that faces the core [28] (fig. 2-3; ¶ 0008-0010, 0026-0027); and 

    PNG
    media_image1.png
    507
    991
    media_image1.png
    Greyscale

while the embodiment shows an oil separation plate [43] between the balance weight [45a] and the spacers [42], it is explicitly stated that the “present invention can also be applied to a rotor not provided with a separation plate (43)”; thus, since a tight fit must be maintained for the rivets to secure the rotor, disclosing direct contact between the spacers [42] and the balance weight [45a]), 
wherein one or more of a plurality of rivets [32] are inserted into the core [28] and the end plates [29a/29b] in the axial direction, and a remaining one or more of the plurality of rivets [32] are inserted into the core [28], the end plates [29a/29b] and the balance weight [45a] in the axial direction (fig. 1-3; ¶ 0022, 0025), such that the plurality of rivets [32] are arranged in a circumferential direction of the core [28] thereby fastening the core [28], the end plates [29a/29b], the spacer [42] and the balance weight [45a] (fig. 2; ¶ 0025-0026).
Regarding claim 4, Ida further discloses that the rivets [32] are concentrically arranged at regular intervals about a central axis of the core [28] (fig. 1, 3; ¶ 0022; rivet insertion holes [30] are “formed at an angular interval in the circumferential direction).
Regarding claim 5, Ida further discloses that the spacer [42] is formed integrally with the balance weight [45a] (fig. 1-3; the term “integrally” only requires that the components be part of a whole, in this case the spacer [42] and balance weight [45a] are each components of the rotor [27]).
Regarding claim 6, Ida further discloses that the motor [21] is included in a compression mechanism [3] which is coupled to the motor [21] by a shaft [7] (fig. 6; ¶ 0023), and the compression mechanism [3] is configured to compress refrigerant with a driving force transmitted to the compression mechanism [3] from the motor [21] through the shaft [7] (fig. 6; ¶ 0016-0017).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ida in view of Adaniya et al. (US 2014/0175930 A1), hereinafter referred to as “Adaniya”.
Regarding claim 2, Ida discloses the motor of claim 1, as stated above.  Ida does not explicitly disclose that the core [28] has stacked caulking portions at which the electromagnetic steel sheets are fixed to each other by caulking, and the spacer [42] is provided in such a manner as to avoid the stacked caulking portions (fig. 2; the spacers are provided at the locations of the rivet holes [30]).
Adaniya discloses a permanent magnet rotor [2] for a compressor comprising a laminated core [20] (fig. 2-4; ¶ 0020-0021), wherein the core [20] has stacked caulking portions [27] at which the electromagnetic steel sheets are fixed to each other by caulking, and the [rivet holes] [28] are provided in such a manner as to avoid the stacked caulking portions [27] (fig. 4; ¶ 0028, 0033-0034, 0043; as the spacers are provided at the rivet holes, providing the caulking portions to avoid the rivet holes also avoids the spacers).

    PNG
    media_image2.png
    573
    993
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the laminations of Ida using both rivets and 
Regarding claim 3, Ida discloses the motor of claim 1, as stated above, wherein at least two spacers [42] are arranged symmetrically with respect a straight line which extends in a radial direction through a center of the balance weight [45a] in a circumferential direction (fig. 1; the spacers [42] are arranged around each rivet [32], symmetrically about the rotational axis).
Ida does not disclose that the balance weight [45a] has a semi-cylindrical shape.
Adaniya discloses a permanent magnet rotor [2] for a compressor comprising a laminated core [20] with a balance weight [5] (fig. 2-4; ¶ 0020-0021, 0026), wherein the balance weight [5] has a semi-cylindrical shape (fig. 1-3; ¶ 0041).

    PNG
    media_image3.png
    445
    551
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rod-shaped balance weights of Ida having a semicircular shape as taught by Adaniya, in order to increase their size and weight thereby allowing the weights to compensate for larger compression mechanisms.  
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Murakami et al. (US 2003/0230948 A1) discloses a permanent magnet rotor for a compressor motor formed of a stack of laminated sheets, end plates, and semi-circular balance weights, secured by rivets.
Uchibori et al. (US 5,666,015) discloses a permanent magnet rotor for a compressor motor formed of a stack of laminated sheets, end plates, and semi-circular balance weights, secured by rivets and caulking portions.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834